The opinion of the court was delivered by
Royce, J.
This was an action of trespass on the freehold to recover damages for cutting wood and timber on plaintiff’s land. Plea, the general issue and license. The parties were adjoining land owners. The defendant applied to the plaintiff, who was a surveyor, to know where the dividing line was, and at the same time told him that he wanted to know where the line was so as to cut some wood. The plaintiff told the defendant that he did know where the line was, and took his compass and went with the defendant upon the land, and ascertained and marked what they both supposed to be the true line, through a part of the distance between their respective lands. The line thus ascertained and marked was not in fact the true line. The defendant, supposing that said line was the true line, cut the wood and timber, which is the trespass complained of, and believing it to be on his own land. We think that what was said and done by the plaintiff in pointing out and marking the line was in legal effect a license to the defendant to occupy to that line — and until revoked would justify the occupancy by the defendant to that line. Hill v. Morey, 26 Vt. 178.

Judgment affirmed.